In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-18-00319-CR
                              NO. 09-18-00320-CR
                           _______________________

                          NOAH ROMERO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee



                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                   Trial Cause Nos. 18-29098 and 18-29099


                          MEMORANDUM OPINION

      After the trial court denied his motions to suppress in both cause numbers,

Noah Romero (Romero or Appellant) pleaded nolo contendere to possession of

tetrahydrocannabinol in the amount of at least four grams or more and less than four

hundred grams in trial cause number 18-29098 and to possession of marijuana in an

amount of five pounds or less and more than four ounces in trial cause number 18-

29099. In each case, the trial court deferred adjudication of Romero’s guilt, placed

                                         1
him on community supervision for five years, and assessed a $500.00 fine. In

appellate cause numbers 09-18-00319-CR and 09-18-00320-CR, Romero argues the

trial court erred in denying his motions to suppress evidence in trial cause numbers

18-29098 and 18-29099, respectively, because the affidavit providing the basis of

the search warrant did not establish probable cause. We affirm the trial court’s

judgments.

                                    Background

      Detective Tyler Lewis, a Jefferson County Sheriff’s Department narcotic

officer, testified at the suppression hearing that in February 2018 he received

complaints regarding possible drug activity involving marijuana at three specific

apartments at the Briarcliff Apartments in Nederland. Detective Lewis agreed that

in their narcotics investigations it is common to receive tips from the community

about possible ongoing drug activity and that in this particular case it was decided

that a “knock and talk” would be appropriate to determine whether the information

was legitimate. According to Detective Lewis, he was not present when the officers

from his narcotics team approached and knocked on the door of apartment number

26. When Detective Lewis arrived, he could smell marijuana, and all three subjects

were being detained outside of the apartment. Detective Lewis “made contact with

[his] sergeant, and [the sergeant] told [Lewis] what to add and what [they] needed[]”

                                         2
for the warrant. Detective Lewis testified that he prepared an affidavit for a search

warrant and located a judge to review and sign the warrant.

      In Detective Lewis’s Affidavit for Search and Arrest Warrant that was

admitted into evidence at the suppression hearing, Lewis stated that

“[m]arijuana . . . and drug paraphernalia[]” were suspected at “Briarcliff Apartments

1315 N Hwy 347 Nederland, Jefferson County, Texas Apartment #26[,]” that

Romero controlled that premises, and that Lewis believed Romero was in possession

of marijuana at that apartment. In the affidavit, Lewis averred the following facts, in

relevant part, in support of his probable cause for this belief:

             . . . On 2-27-18 Detectives with the Jefferson County Narcotics
      Task force followed up on a couple complainants[sic] I received about
      several different people living in apartments in Nederland, Texas [who]
      openly smoke marijuana outside and the complainant stated they
      possibly sale[sic] marijuana also. One of the apartments was apartment
      26. The complainant stated that Noah Romero lived there and always
      had foot traffic going in and out of his apartment. Based on my
      experience as a narcotics detective, I knew this to be a sign of narcotics
      activity. Today, Detectives knocked at the door of apartment 26 in an
      attempt to speak with Noah and inform him of the complaint we
      received. Noah answered the door and stepped outside and closed the
      door. Detectives smelled a very strong odor of burned marijuana
      emitting from the inside of the apartment. Detectives informed him of
      the reason they were there and that they could smell the burned
      marijuana. Romero made the remark that he wanted them (detectives)
      to go away and attempted to go back into his apartment and close the
      door. Detectives detained him and secured the other two subjects inside
      the apartment so evidence could not be destroyed while a search
      warrant for apartment #26 could be drafted.

                                           3
      Lewis testified that they seized approximately $10,000 cash, 8.07 ounces of

marijuana and 7.4 ounces of the THC infused candy.

      Sergeant Andrew Jones with the Jefferson County Sheriff’s Office Narcotics

Task Force testified that Detective Lewis had received a citizen complaint regarding

apartment number 26 at the complex and on February 27, 2018, he and two other

detectives went to the apartment. He testified that as he and Detectives Miller and

Warhola approached the apartment and he was “a couple of feet[]” from the

apartment door “[y]ou could smell the odor of burnt marijuana coming from the area

of the door.” When Sergeant Jones knocked on the door, a white male, later

identified as Romero, stepped outside and shut the door behind him. According to

Jones, he could smell marijuana coming out of the apartment, which confirmed in

his mind that the apartment was the source of the odor of burnt marijuana, and

Romero “basically just asked us -- just wanted us to go away.” Sergeant Jones

testified that Romero stated, “We were just smoking a little[,]” which indicated to

Sergeant Jones that there was more than one person smoking inside the apartment.

Romero denied consent to search the apartment, the other two officers entered the

apartment to do a protective sweep and to ensure evidence would not be destroyed,

the other two officers brought the two other occupants out of the apartment in order

to preserve evidence, and the other two occupants were detained along with Romero

                                         4
outside the apartment while Detective Lewis secured a warrant. Jones testified that

Detective Lewis called about one and a half or two hours later to let the officers

know the judge had signed the warrant. According to Sergeant Jones, at some point

the officers came out of the apartment and advised that they had located marijuana

and tetrahydrocannabinol-infused candy.

      Detective Jonta Miller with the Jefferson County Sheriff’s narcotics team

testified that he did not smell marijuana as he approached the door, but that once

Romero opened and shut the door he smelled a “strong odor of burnt marijuana.”

Miller testified that while doing the protective sweep inside Romero’s apartment, he

noticed a green leafy substance on a small table with a bong in the living room that

would have been visible from the open front door. According to Miller, after the

search warrant was issued, he entered the apartment to conduct the search and found

in the “front room” the bong and a prescription bottle with the label torn off and pills

inside. He also found money in open view in the bedroom on a dresser or table at the

foot of the bed and an unopened safe. One of the officers opened a safe located in

the bedroom, and there was also more money located by the headrest on the right

side of the bed and in Romero’s front pocket.

      Romero testified that he leases apartment number 26 at Briarcliff Apartments

in Nederland and that, on the date the officers testified to, he was “passed out[]” and

                                           5
“slumped on [his] couch” watching Netflix with two friends when his friend woke

him up and told him someone had knocked on the door. According to Romero, he

got up and, unaware it was law enforcement, opened the door and saw three officers.

Romero admitted at the hearing that he had marijuana in his residence, that he and

his friends had “just finished smoking[,]” that the officers “probably smelled” the

odor of burnt marijuana in the apartment, and that he did not want the officers to

come inside his apartment. He stepped outside, gently closed the door behind him,

and inquired as to what the officers wanted. According to Romero, the officers said

“It’s sheriff, narcotics[,]” Romero asked why they were there, and they told him that

there had been “complaints of foot traffic and the smell of odor from [his] apartment

and two other ones.” Romero testified he refused to give them consent to search his

apartment without a warrant and told them he wanted to go back inside his

apartment, and that as he tried to grab the doorknob, the officers grabbed him and

threw him face-first in the concrete and handcuffed him. According to Romero, the

officers removed the two occupants from his apartment in “2 minutes or less[]” and

then they all waited outside until Lewis returned with a signed warrant. Romero

testified that if he smoked alone he usually smoked outside his apartment, but if he

was smoking with friends he would smoke inside his apartment or at one of the other

apartments at the same complex.

                                         6
      Romero’s written motion to suppress in each case stated the following:

             The search/seizure carried out by law enforcement against
      defendant in this case was without a warrant and was predicated on an
      illegal warrant. The state, therefore, has the burden to prove an
      exception to the warrant requirement and the legality of the warrant for
      any evidence seized pursuant to this search/seizure to be admitted and
      that the evidence was otherwise not seized in violation of the law.

      ...

             The evidence made the basis of this case was seized without a
      valid exception to the warrant requirement and was seized as a direct
      and proximate result of illegal law enforcement activity to wit: an
      illegal search warrant.

      ...

             This narcotic[s] evidence was seized in violation of defendant’s
      right to be free from unreasonable searches and seizures as guaranteed
      to him/her under the fourth and fourteenth amendments to the federal
      constitution, and under Article I, Section 9 of the Texas constitution.
      The narcotics forming the basis of the present prosecution therefore
      should be suppressed pursuant to [Texas Code of Criminal Procedure]
      Art. 38.23(a) as the product of an illegal search and/or seizure.

      After the trial court heard the evidence at the hearing, the trial court asked

Romero’s counsel to explain his position on why the search was improper and

Romero’s counsel stated, “I rely on the motion that was filed.” He then argued that

the probable cause warrant was predicated on an improperly issued warrant because

it was based on what the officers found when they first entered the apartment prior

to obtaining a search warrant, the probable cause affidavit was based on an illegal

                                         7
search and seizure when the officers initiated a “knock and talk” and then seized

Romero and handcuffed him, and that the anonymous tip was not corroborated prior

to initiating the “knock and talk.”

                                       Analysis

      Romero’s stated issue on appeal asserts the trial court erred in denying the

motion to suppress because the search and seizure violated Romero’s constitutional

protections. Romero argues that “the affidavit made the basis of the warrant did not

establish probable cause[,]” and he states several reasons why he believes that

affidavit was insufficient to support the issuance of a search warrant. Specifically,

he argues that the affidavit is insufficient because it fails to provide a time frame for

when the affiant received the anonymous tip regarding the alleged marijuana

activity, that the affidavit does not establish that the complaints were directed

towards Romero or his apartment, and that “the affiant confessed [at the hearing]

that he adds assertions regarding drug paraphernalia into every affidavit whether or

not it is correct and true.” Additionally, in appellate cause number 09-18-00319-CR,

Romero argues that nothing in the affidavit states that there was suspected

tetrahydrocannabinol located in the apartment. According to Romero, the search was

a warrantless search in violation of his constitutional rights because the affidavit was



                                           8
insufficient to support the search warrant, and no exigent circumstances justified a

warrantless entry into Romero’s residence.

      A motion to suppress is nothing more than a specialized objection to the

admissibility of evidence. Galitz v. State, 617 S.W.2d 949, 952 n.10 (Tex. Crim.

App. 1981). To preserve a complaint for appellate review, a party must have

presented to the trial court a timely request, objection, or motion stating the specific

grounds for the ruling desired. Tex. R. App. P. 33.1(a). A defendant’s appellate

contention must also comport with the specific objection made at trial. Wilson v.

State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). An objection stating one legal

theory may not be used to support a different legal theory on appeal. Broxton v. State,

909 S.W.2d 912, 918 (Tex. Crim. App. 1995). A reviewing court will not consider

errors, even of constitutional magnitude, not called to the trial court’s attention. Id.

      We conclude that the arguments Romero makes on appeal about the

insufficiency of the affidavit do not comport with the arguments he presented to the

trial court. Consequently, Romero waived his right to make these arguments because

he presented them for the first time on appeal. See Tex. R. App. P. 33.1; Foster v.

State, 874 S.W.2d 286, 289 (Tex. App.—Fort Worth 1994, pet. ref’d) (a challenge

to a search warrant affidavit is waived if the reasons why the affidavit is defective

vary from the arguments made in the suppression hearing); see also Glenn v. State,

                                           9
No. 09-16-00093-CR, 2017 Tex. App. LEXIS 9061, at *8 (Tex. App.—Beaumont

Sept. 27, 2017, no pet.) (mem. op., not designated for publication) (appellant waived

right to challenge reliability of confidential source because the appellant presented

that argument for the first time in his appeal); Richardson v. State, No. 01-04-00833-

CR, 2006 Tex. App. LEXIS 1633, at *8 (Tex. App.—Houston [1st Dist.] Mar. 2,

2006, pet. ref’d) (mem. op., not designed for publication) (“Appellant neither

objected to the trial court nor asserted any complaints concerning the untimely

execution of the search warrant and the reliability of the canine unit and has thus

waived those complaints on appeal.”).

      Even if Romero had preserved the complained-of error, we conclude that the

trial court did not err in denying the motion to suppress. Probable cause must be

found within the “four corners” of the affidavit supporting the search warrant. State

v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011). In reviewing whether an

affidavit is sufficient, we “must uphold the magistrate’s decision [to issue the search

warrant] so long as the magistrate had a substantial basis for concluding that

probable cause existed.” State v. Duarte, 389 S.W.3d 349, 354 (Tex. Crim. App.

2012). “The Supreme Court has repeatedly reminded reviewing courts that they

should ‘not invalidate the warrant by interpreting the affidavit in a hypertechnical,

rather than a commonsense, manner.’” Rodriguez v. State, 232 S.W.3d 55, 59 (Tex.

                                          10
Crim. App. 2007) (quoting United States v. Ventresca, 380 U.S. 102, 109 (1965)).

The test is whether a reasonable reading by the magistrate would lead to the

conclusion that the four corners of the affidavit provide a ‘substantial basis’ for

issuing the warrant.” Duarte, 389 S.W.3d at 354 (citing Massachusetts v. Upton, 466
U.S. 727, 733 (1984); Rodriguez, 232 S.W.3d at 60)). When reviewing the

constitutionality of a search warrant, “even in close cases, we give ‘great deference’

to a magistrate’s determination of probable cause” to encourage law enforcement

officials to use the warrant process. Id. When reviewing an affidavit that supported

the search warrant, the focus of our review should be on the combined logical force

of what is included in the affidavit, not on what other facts could have been or should

have been included. Id. at 354-55.

       Romero argues the affidavit is insufficient to establish probable cause because

it fails to include the time when the affiant received the anonymous tip about the

alleged marijuana activity and it does not show that the complaints about the use of

marijuana were directed towards Romero or his apartment. The affidavit indicates

that

             On 2-27-18 Detectives with the Jefferson County Narcotics Task
       force followed up on a couple complainants[sic] I received about
       several different people living in apartments in Nederland, Texas [who]
       openly smoke marijuana outside and the complainant stated they
       possibly sale[sic] marijuana also. One of the apartments was apartment

                                          11
      26. The complainant stated that Noah Romero lived there and always
      had foot traffic going in and out of his apartment.

According to the affiant, one or more complaints were made about marijuana use at

the apartment complex and a specific complaint was made about Romero and

Romero’s apartment. The affiant further indicated the officers decided to knock on

Romero’s door, and that after Romero opened and closed his door, the detectives

“smelled a very strong odor of burned marijuana emitting from the inside of the

apartment[,]” 1 and then the detectives detained the individuals while a search

warrant could be drafted. Focusing on the combined legal force of the information

found within the four corners of the affidavit, we determine the magistrate had a

substantial basis for concluding that a search would uncover evidence of

wrongdoing. See Illinois v. Gates, 462 U.S. 213, 236 (1983); Duarte, 389 S.W.3d at

354; McLain, 337 S.W.3d at 271.




      1
        We disagree with Romero’s statement in his brief that “The State’s testimony
established that there was no smell of marijuana emanating from Appellant’s
apartment.” Officer Jones testified he could smell the odor of marijuana coming out
of the apartment, which confirmed in his mind that the apartment was the source of
the odor of burnt marijuana, and Detective Miller testified that once Romero opened
and shut the door he smelled “a smell of strong odor of burnt marijuana.” Even
Romero admitted at the hearing that the officers “probably smelled” the odor of burnt
marijuana in the apartment, and he states in the “Statement of Facts” portion of his
appellate brief that the officers “could smell the odor of burnt marijuana emanating
from the apartment.”
                                          12
      Additionally, Appellant’s complaint that the affidavit is invalid because Lewis

“confessed [at the hearing] that he adds assertions regarding drug paraphernalia into

every affidavit whether or not it is correct and true[,]” is not supported by the record.

Lewis testified that in this instance he could not recall what the officers had told him

about any paraphernalia they saw during their protective sweep and that

             [t]hey might have told me when they cleared it. I don’t recall,
      though. . . . They might’ve told me that . . . there was a bong in there
      on the table. . . . It was a pretty large bong. So, it’s probably something
      - - they probably maybe mentioned it to me.

      Lewis explained that he usually references paraphernalia in his search

warrants and gave an example:

      . . . If we do . . . a[n] [undercover] buy in a house and our [confidential
      informant]’s sitting there saying, “Yeah, I saw crack cocaine,” . . . in
      there and they mention anything about pipes or something, we just put
      the . . . paraphernalia down [in the affidavit].”

      As for Romero’s argument in appellate cause number 09-18-00319-CR that

nothing in the affidavit states that there was suspected tetrahydrocannabinol located

in the apartment, it is unnecessary for the affidavit to specifically mention every item

of contraband in the warrant that may be seized by the officers during the search

because a law enforcement officer may seize anything the officer sees in plain view

if the officer has probable cause to believe it constitutes contraband. See State v.



                                           13
Dobbs, 323 S.W.3d 184, 187 (Tex. Crim. App. 2010). We overrule Romero’s sole

appellate issue. Accordingly, we affirm the trial court’s judgments.

      AFFIRMED.


                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice


Submitted on June 27, 2019
Opinion Delivered August 21, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         14